DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-2, 16, and 20 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claims 1-2, the phrase “movement of the object” (Claim 1, line 5) should be changed to “a movement of the object.” Accordingly, the phrase “wherein movement of the object” (Claim 2, line 1) should be changed to “wherein the movement of the object.”
Regarding Claims 16 and 20, the phrase “wherein moving the object” should be changed to “wherein the step of moving the object.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 5 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 5, “an object activation subsystem” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “subsystem” is a generic place holder that is coupled with the functional language where the claim recites “configured to cause vibration.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “an object activation sub system” can include a controller for controlling application of energy to the object to activate the object (see Spec. [0053]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether “an object” (line 4) refers to “objects” (line 1) or other objects. For the purpose of advancing the prosecution, Examiner will assume that “an object” (line 4) may refer to any object that is used in the system.
Regarding Claim 13, it is unclear whether the phrase “ultrasound system” (Claim 3, line 3) refers to “an ultrasound system,” as recited in Claim 1, line 2, or other ultrasound systems. For the purpose of advancing the prosecution, Examiner will assume that the phrase “ultrasound system” (Claim 13, line 3) may refer to any ultrasound system that can be used in the invention.
Regarding Claim 15, it is unclear whether “an object” (line 4) refers to “an objects” (line 1) or other objects. For the purpose of advancing the prosecution, Examiner will assume that “an object” (line 4) may refer to any object that is used in the system.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennings (US 2008/0275380 A1).
Regarding Claim 1, Hennings discloses a system for detecting objects with ultrasound imaging technology that images by producing ultrasound waves from an ultrasound system, the ultrasound waves having a frequency with a corresponding ultrasound wavelength (Abstract, “A device and method to improve the ultrasound visibility of a catheter placed inside the body is described. The catheter is sonically vibrated by an external driver device that transmits the acoustic vibration down the catheter and inside the body. An ultrasound transducer is used to pick up the ultrasound vibrations directly or detects the sonic vibrations using a Doppler mode ultrasound machine” in which the ultrasound detection or doppler ultrasound involves producing ultrasound waves with a frequency and a wavelength), comprising: 
an object having a first state at a first state position that is configured to be exposed to a wavefront of the ultrasound waves and a second state by movement of the object to a second state position that is different than the first state position ([0016], “a method to enhance visibility of a catheter device”; [0016], wherein “The method includes the steps of vibrating a catheter device, cannula or probe and ultrasonically imaging the catheter device, a cannula, or probe.” Here, the vibration moves the object among various state positions and ultrasound imaging such as doppler imaging waves targets the vibrating object; see also Fig. 1, wherein an object is vibrating between different states), wherein the ultrasound waves reflect from the first state position and the second state position to create an ultrasound image of the object at the second state that is brighter than an ultrasound image of the object at the first state ([0064] and [0068] “FIG. 2 is a representative drawing of the catheter 200 image on an ultrasound machine with and without vibrations” (i.e. in different states) in which the “The intensity of the color Doppler pattern 206 may be adjusted by changing the external vibration 110 frequency or intensity” that can be interpreted as generating a brighter image in the second state; see also [0014], wherein “the present invention alters the ultrasound detection by imposing a Doppler or frequency shift on the return ultrasound signal. It is this Doppler shifted signal which can easily be imaged. No other parts of the body are moving this speed so the contrast and signal to noise is very high on the imaging system”; [0069] wherein “Under ultrasound with the Doppler mode, this movement was seen as a large colored area that had a distinct end point to it”).
Regarding Claim 2, Hennings further discloses wherein movement of the object further comprises movement from the second position back to the first position to create repeated movement at a frequency between the first position and the second position(Abstract, wherein the object is vibrated that can be interpreted as a repeated movement between different positions which will have a frequency; see also the rejection under Claim 1 above).
Regarding Claim 4, Hennings further discloses wherein the object has at least one cross sectional dimension that is smaller than the ultrasound wavelength in a substance in which the object is to be detected ([0069], “A 600 um endovenous ablation catheter was placed in one of the vein lumens through a silicone tube to simulate vein transmission. A Diasonics Spectra Plus ultrasound-imaging machine with a 5 MHz”; [0070] “Tests also show that the 365 um fiber works better inside the leg than the thicker 600 um fiber.” Here, the 5 MHz ultrasound in human body (comparable to water) will have a wavelength about: λ=v/f = 438 um).
Regarding Claim 5, Hennings further discloses an object activation subsystem that is configured to cause vibration of the object at least when the object is exposed to the ultrasound waves (Fig. 1, [0045], “an oscillating motorized device 100”; see also the rejection under Claim 1 regarding the ultrasound scan).
Regarding Claim 14, Hennings further discloses wherein the object is at the first state at the first state position and the object is longitudinally moved to establish the second state at the second state position. (Figs. 3d and 4b, longitudinal movement “F”; [0062] “in Fig. 4b, a linear motion F can be produced by a linear motor “; see also [0017] wherein “The step of vibrating the catheter device, cannula or probe includes providing a rotational, translational or longitudinal movement thereto” ).
Regarding Claim 15, Hennings discloses a method of detecting an object using ultrasound imaging technology that images by producing from an ultrasound system an ultrasound wave having a frequency with a corresponding ultrasound wavelength (Abstract, “A device and method to improve the ultrasound visibility of a catheter placed inside the body is described. The catheter is sonically vibrated by an external driver device that transmits the acoustic vibration down the catheter and inside the body. An ultrasound transducer is used to pick up the ultrasound vibrations directly or detects the sonic vibrations using a Doppler mode ultrasound machine” in which the ultrasound detection or doppler ultrasound involves producing ultrasound waves with a frequency and a wavelength), comprising: 
placing an object capable of at least partially reflecting ultrasound waves into a substance that at least partially conducts ultrasound waves, the object having a first state at a first state position; moving the object to a second state at a second state position that is different than the first state position; allowing ultrasound waves from the ultrasound system to be reflected from the object at the first state position and the second state position; and creating an ultrasound image of the object that is brighter at the second state than an ultrasound image of the object at the first state (see the rejection for similar limitations under Claim 1; see also Abstract, wherein Doppler imaging can be used to image a vibrating object that require at least partial reflection of transmitted waves by the targeted object through a medium or substance).
Regarding Claim 16, Hennings discloses wherein moving the object comprises applying pulsed energy to the object. (Abstract, “acoustic vibration” can be interpreted as applying pulsed energy; see also [0061] “Advanced stepper motor 102 controllers can utilize pulse-width modulation to perform microsteps, achieving higher position resolution and smoother operation.”).
Regarding Claim 20, Hennings discloses wherein moving the object comprises moving the object longitudinally between the first state position and the second state position. (Fig. 3d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 17-19 are rejected under 35 U.S.C. 103 as obvious over Hennings (US 2008/0275380 A1) in view of Zheng (US 2020/0268455 A1).
Regarding Claim 3, Henning further discloses the movement of the object and creating ultrasound images in different states (see the rejections under Claim 1-2). However, Hennings is silent as to wherein the movement of the object at the frequency is synchronized with the ultrasound frequency.
Zheng discloses the movement of the object at the frequency that is synchronized with the ultrasound frequency. (Abstract, “The generator control circuit sends a notification to the imaging control circuit when the generator control circuit has switched from the ultrasonic work frequency to the tracking frequency. The imaging control circuit responds by initiating a search in an ultrasound imaging space to locate the distal tip that is vibrating at the tracking frequency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement of the abject in the visualization system, as taught by Hennings, to be synchronized with the ultrasound frequency, like taught by Zheng, in order to enable the system to provide a better visualization in frequency ranges that are detectable by the ultrasonic imager. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 17, Henning further disclose the use of pulsed energy (see the rejection under Claim 16). However, Hennings does not disclose wherein the energy is applied at a frequency that is synchronized with the ultrasound frequency.
Zheng discloses wherein the energy is applied at a frequency that is synchronized with the ultrasound frequency. (Abstract, “The generator control circuit sends a notification to the imaging control circuit when the generator control circuit has switched from the ultrasonic work frequency to the tracking frequency. The imaging control circuit responds by initiating a search in an ultrasound imaging space to locate the distal tip that is vibrating at the tracking frequency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement of the abject in the visualization system, as taught by Hennings, to be synchronized with the ultrasound frequency, like taught by Zheng, in order to enable the system to provide a better visualization in frequency ranges that are detectable by the ultrasonic imager. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 18, Henning does not disclose wherein the object comprises a shape memory alloy and further comprising deforming the object with the pulsed energy.
Zheng discloses wherein the object comprises a shape memory alloy and further comprising deforming the object with the pulsed energy ([0030]-[0031] the use of “Nitinol” as a shape memory material; Abstract, “The ultrasonic generator has a generator control circuit that alternatingly switches between an ultrasonic work frequency and a tracking frequency.”).
It would have been also obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrating elements and the method, as taught by Hennings, to include a shape memory material such as Nitinol, like taught by Zheng, in order to provide a flexible material that is capable of being used as a vibrating element in an interventional medical system. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 19, Henning does not disclose wherein the object comprises a shape memory alloy and further comprising deforming the object in a plurality of directions with the pulsed energy.
Zheng discloses wherein the object comprises a shape memory alloy and further comprising deforming the object in a plurality of directions with the pulsed energy. (see the rejection under Claim 18).
It would have been also obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrating elements and the corresponding method, as taught by Hennings, to include a shape memory material such as Nitinol, like taught by Zheng, in order to provide a flexible material that is capable of being used as a vibrating element in an interventional medical system. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 6-9, and 13 are rejected under 35 U.S.C. 103 as obvious over Hennings (US 2008/0275380 A1), in view of Lenker (US 6110121 A), and further in view of Ikegami (Ikegami et al., Active Vibration Control Using Nitinol and Pizoelectric Ceramics, Journal of Intell. Mater. Syst. And Struct., Vol. 1-April 1990; available at https://journals.sagepub.com/doi/pdf/10.1177/1045389X9000100204).
Regarding Claim 6, Hennings is silent as to wherein the object comprises a shape memory material configured to deform at a first temperature at one or more activation energy levels.
Lenker and Ikegami teach wherein the object comprises a shape memory material configured to deform at a first temperature at one or more activation energy levels. (see Lenker, Col. 4, lines 40-60, “the actuator 42 is receiving control signals from the actuator power supply 30. The actuator control signals are such so as to cause the actuator 42 to rotate the distal tip 2 of the catheter 12 through an angle of 360 degrees or less and then reverse the rotation through an angle of 360 degrees or less. … the actuator 42 utilized to rotationally vibrate the distal tip 2 of the ultrasound-imaging catheter 12 is a nitinol actuator. Nitinol is a nickel-titanium alloy, which may exhibit a shape memory effect. Shape memory alloys (SMA) are easily deformed and when heated they return to their original shape. Shape memory actuators fabricated from thin film or wire can be heated resistively. The small thermal mass and large surface to volume ratios associated with thin films allow for rapid heat transfer. Switching rates can be in the range of up to about 100 Hz or faster.” So, Lenker discloses a shape memory material that is controlled by controlled signals with an energy level to create vibration in different directions. Lenker further indicates that the disclosed shape memory material can deform in various temperature and can change from one state to another; see Ikegami, Pages 190-191, and Fig. 2 wherein Nitinol deforms by heating and cooling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement mechanism, as taught by Hennings, to utilize the flexibility and physical properties of a memory shape material such as Nitinol, like taught by Lenker and Ikegami, in order to provide a system of vibrating an object to be used for visualizing small objects/markers/instruments and for performing interventional medical procedures. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
It is also notable that the phrase “configured to deform at a first temperature at one or more activation energy levels” is not positively recited and only refers to physical properties of a shape memory material such as Nitinol as discussed above. Therefore, it appears that the phrase “configured to deform at a first temperature at one or more activation energy levels” does not add to the weight of the claim.
Regarding Claim 7, Hennings is silent as to wherein the object comprises a shape memory material configured to deform at a first temperature at a first activation energy level and a second temperature at a second activation energy level.
Lenker and Ikegami teach wherein the object comprises a shape memory material configured to deform at a first temperature at a first activation energy level and a second temperature at a second activation energy level (see the rejection under Claim 6 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement mechanism, as taught by Hennings, by utilizing inherent characteristics of a flexible memory shape material such as Nitinol, like taught by Lenker and Ikegami, in order to provide a method of vibrating an object to be used for visualizing small objects/markers/instruments and for performing interventional medical procedures. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
It is also notable that the phrase “deform at a first temperature at a first activation energy level and a second temperature at a second activation energy level” is not positively recited and only refers to physical properties of a shape memory material such as Nitinol as discussed above. Therefore, it appears that the phrase “deform at a first temperature at a first activation energy level and a second temperature at a second activation energy level” does not add to the weight of the claim.
Regarding Claim 8, Hennings is silent as to wherein the object is configured to deform in a first direction at the first activation energy level and deform in a second direction that is different from the first direction.
Lenker and Ikegami teach wherein the object is configured to deform in a first direction at the first activation energy level and deform in a second direction that is different from the first direction. (see the rejection under Claim 6 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement mechanism, as taught by Hennings, by utilizing a flexible memory shape material such as Nitinol, like taught by Lenker and Ikegami, in order to provide a method of vibrating an object to be used for visualizing small objects/markers/instruments and for performing interventional medical procedures. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 9, Hennings further discloses wherein the second state comprises a plurality of second state positions (see the rejection under Claim 1, in which vibration between two positions may include a plurality of second state positions as the object continuously moves in different directions; see Fig. 1, vibrations 110).
Regarding Claim 13, Henning further discloses wherein the object at the first state is at the first state position distant from ultrasound system, and wherein movement of the object to the second state at the second state position is in proximity to the ultrasound system allows the ultrasound system to sense the ultrasound waves from the object ultrasound subsystem and create a brighter ultrasound image of the object than an ultrasound image at the first state position (see rejections under Claims 1 and 5; it is also notable that the vibration of the targeted object will move the object in various directions relative to the ultrasound imager and subsequently alters the distance between the vibrating object and the imager).
However, Hennings is silent as to wherein the object comprises an object ultrasound subsystem configured to emit ultrasound waves.
Lenker and Ikegami teach wherein the object comprises an object ultrasound subsystem configured to emit ultrasound waves. (see Lenker, Col. 4, lines 40-60, “the actuator 42 is receiving control signals from the actuator power supply 30. The actuator control signals are such so as to cause the actuator 42 to rotate the distal tip 2 of the catheter 12 through an angle of 360 degrees or less and then reverse the rotation through an angle of 360 degrees or less. … the actuator 42 utilized to rotationally vibrate the distal tip 2 of the ultrasound-imaging catheter 12 is a nitinol actuator. Nitinol is a nickel-titanium alloy, which may exhibit a shape memory effect. Shape memory alloys (SMA) are easily deformed and when heated they return to their original shape. Shape memory actuators fabricated from thin film or wire can be heated resistively. The small thermal mass and large surface to volume ratios associated with thin films allow for rapid heat transfer. Switching rates can be in the range of up to about 100 Hz or faster.” So, Lenker discloses a shape memory material that is controlled by controlled signals with an energy level to create vibration in different directions. Lenker further indicates that the disclosed shape memory material can deform in various temperature and can change from one state to another; see Ikegami, Pages 190-191, and Fig. 2 wherein Nitinol deforms by heating and cooling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement mechanism, as taught by Hennings, to utilize a vibration system, like taught by Lenker and Ikegami, in order to provide a method of vibrating objects that  can be used for visualizing small objects/markers/instruments in interventional medical instruments and for performing interventional medical procedures. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 10-12 are rejected under 35 U.S.C. 103 as obvious over Hennings (US 2008/0275380 A1) and further in view of Parmentier (US 2018/0280005 A1).
Regarding Claim 10, while Hennings further discloses wherein the object comprises … [a wire] coupled to the object activation subsystem and the … [wire] configured to be activated by the object activation subsystem, Hennings is silent as to the use of a plurality of wires.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the number of wires/instruments/guidewires that are being actuated by an object activation system in order to enable the system to visualize multiple small parts such as small wires/instruments/guidewires during a medical procedure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Parmentier also teaches the use of a plurality of wires in a similar system (Claim 18, “an ultrasonic transducer for vibrating the plurality of wires”). It would have been also obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrating catheter, as taught by Hennings, to include multiple vibrating wires, like taught by Parmentier, in order to improve the ability of system in removing a blockage during interventional medical procedures (see Parmentier, [0034]). 
Regarding Claim 11, Hennings is silent as to wherein at least a first wire of the object is configured to deform in a first direction and at least a second wire of the object is configured to deform in a second direction that is different from the first direction.
Parmentier teaches wherein at least a first wire of the object is configured to deform in a first direction and at least a second wire of the object is configured to deform in a second direction that is different from the first direction (Figs. 5-7, wires 156 move in opposite directions; [0034] “Ultrasonic energy applied to the wave guide 140 may thus travel not only through the core 140b, but also to the one or more wires 156 in a transverse direction. This enhances the ability of the catheter 110 to clear the blockage, potentially reducing the procedure time and avoiding the need for multiple passes.”).
It would have been also obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrating elements, as taught by Hennings, to include multiple vibrating wires, like taught by Parmentier, in order to improve the ability of system in removing a blockage during interventional medical procedures (see Parmentier, [0034]).
Regarding Claim 12, while Hennings discloses an object such as a wire/catheter that can be deformed by a vibrating actuator (Fig. 3, wherein the actuator can form different shapes through an elongated object), Hennings is silent as to wherein the object is configured to deform into a helical coil upon activation by the object activation system. 
Parmentier teaches when the objects is configured to deform into a helical coil upon activation by the object activation system (Fig. 5 wires 156; [0033] “the one or more wires 156 may comprise a shape memory material, such as Nitinol. Thus, in a normal or retracted state, the one or more wires 156 overlie and are located close to or in contact with an external surface of a core 140b of the wave guide 140, and when expanded (which may be done selectively by controlling the ambient temperature) are spaced apart from the core”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable elongated object, as taught by Hennings, to be one or more wires that comprise a shape memory material such as Nitinol, in order to provide an expandable object to have a small diameter when is retracted and have a larger diameter when deployed/actuated, wherein “this increased or expanded diameter may be useful in increasing or enhancing the transmission of energy (such as from the ultrasonic transducer 14) for clearing or debulking a lesion or thrombus.” (see Parmentier, [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Belohlavel (US 11123141 B2) discloses systems and methods for navigating a catheter and delivering a needle to a desired anatomic location. Richter (US 20080294037 A1) discloses an apparatus that facilitates accurate placement of a drilling tip within a body lumen using ultrasound-based detection to determine the position of the intravascular catheter relative to the vessel occlusion and vessel walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                  

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793